Case 6:20-cv-00343-JDK-KNM Document 8 Filed 08/04/20 Page 1 of 2 PageID #: 28




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

CURTIS LEE SHEPPARD, JR.,                         §
#1656666,                                         §
                                                  §
         Plaintiff,                               §
                                                  §          Case No. 6:20-CV-343-JDK-KNM
v.                                                §
                                                  §
KIRK ETIEFER, et al.,                             §
                                                  §
         Defendants.
                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. The Report and Recommendation of the Magistrate Judge (Docket No. 5)

recommends that the action be dismissed with prejudice for purposes of proceeding in forma

pauperis pursuant to 28 U.S.C. § 1915(g)—but without prejudice as to the refiling of his lawsuit

without seeking in forma pauperis status. Plaintiff timely filed objections. Docket No.7.

         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings and recommendations to which objection is made.”). The Court conducting a de novo

review examines the entire record and makes an independent assessment under the law. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

without merit and that the findings and conclusions of the Magistrate Judge are correct.


                                                  1
Case 6:20-cv-00343-JDK-KNM Document 8 Filed 08/04/20 Page 2 of 2 PageID #: 29



Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the

Magistrate Judge’s Report (Docket No. 5) is ADOPTED as the opinion of this Court. It is further

       ORDERED that the complaint is DISMISSED WITH PREJUDICE for purposes of

proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(g)—but DISMISSED WITHOUT

PREJUDICE as to the refiling of his lawsuit without seeking in forma pauperis status. It is further

ORDERED that all motions not previously ruled on are DENIED AS MOOT.



             So ordered and signed on this
             Aug 4, 2020




                                                2
